DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Reference Character “10” has been used to designate both “shoe lace openings” (Figure 1) and a “column running in a groove” (Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is titled “Ambit of the Invention” instead of “Abstract.  Correction is required.  See MPEP § 608.01(b).”
The disclosure is objected to because of the following informalities:
Page 2, Line 19: Use of the word “as” before “an” in Line 20 is unclear. Removing “as” is suggested.
Page 2, Line 26: Use of the word “magazining” is unclear/non-standard. Substituting an alternate word is suggested.
Page 3, Line 21: Use of the word “it” is not necessary. Removal is suggested.
Page 5, Line 15: Reference Character 10 is referred to as a “column” whereas it is referred to as a “shoelace opening” (Page 8, Line 18) and “shoe lace apertures/borders” (Page 8, Line 22). Renumbering these features is suggested.
Page 7, Line 5: Use of the phrase “alternative may be an alternative” is redundant. Substituting “option” for the second “alternative” is suggested.
Page 7, Line 17: “…part2…” is missing a space between “part” and “2”. Inserting a space is suggested.
Page 8, Line 9: Reference Character 15 is referred to as an “arm” whereas this reference character is referred to as a “handle”. Substituting “handle” for “arm” in Line 9 is suggested.
Throughout: The terms “shoe/boot part” and “shoe/boot section” are used interchangeably to indicate Reference Character 1. Applying one of these two terms in all cases is suggested.
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:
Claim 26: Reference is made to “forward mounting parts” whereas beforehand applicant uses the term “forward mounting elements” and does not use the term “forward mounting parts” elsewhere in the claims or specification. For the purposes of this examination, examiner will interpret “forward mounting parts” as “forward mounting elements”.
Claim 27: The claim states that “…a handle that via an intermediate rod affects…” where the claim should read “…a handle that via an intermediate rod effects…”. Substituting “effects” for “affects” is suggested. For the purposes of this examination, examiner will interpret “affects” as “effects”.
Claims 27, 29, and 30: Reference is made to a “shoe/boot section” whereas beforehand applicant uses the term “shoe/boot part”. “Shoe/Boot section” and “Shoe/Boot part” are used interchangeably in the specification to designate Reference Character 1. For the purposes of this examination, examiner will interpret “shoe/boot part” as “shoe/boot section”.
    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 25, the absence of either “any”, “all, “and”, or “or” in the claim makes it indefinite.
Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 27, “reciprocating slots” are recited but do not appear elsewhere in the claims and are not mentioned or described in the specification.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites the limitation "the mounting parts" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 20140291946 A1 I) (hereafter, Brown). Regarding Claim 16, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part, wherein the skate iron/blade part comprises: a skate iron/blade and a rear and forward intermediate mounting element connecting .

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Brown)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Burns et al. (US 5823543 A I) (hereafter, Burns). Regarding Claim 17, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach a mounting element. Burns teaches [that] the rear mounting element (is) equipped with a horizontally working hinge or a vertically working sliding device (Figure 4, below; Description Paragraph 14: “Roller skate 10c, FIG. 4, includes a .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Burns)
	Regarding Claim 18, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach mounting elements with telescoping parts. Burns teaches at least one of the mounting elements compris[ing] telescoping parts (Burns Figure 4, Reference Characters 192 and 194, above).
	Regarding Claim 19, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach mounting elements of a pliable material. Burns teaches at least one of the mounting elements compris[ing] a pliable material (Paragraph 15: “The shock absorber member may be an elastomeric medium…There may be an adjustment mechanism mounted with at least one of the elastomeric members for varying the stiffness response of the elastomeric member.”).
	Regarding Claim 20, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach a mounting element with a resilient device. Burns teaches the rear mounting element compris[ing] a resilient device (Paragraph 12: “There is at least one resilient member disposed between the skate shoe and the truck mechanism for biasing at least .
Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Shepley et al. (US 20130175771 A1 I) (hereafter, Shepley). Regarding Claim 21, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach disassembly of the blade and boot. Shepley teaches [that] the skate iron/blade part may be disassembled from the skate shoe/boot part (Figure 2, Reference Character 44, below; Paragraph 0037: “The detachable assembly 40 includes a support body 42 and a use element 44.”).
Regarding Claim 22, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach separation of the blade and mounting elements. Shepley teaches [that] the skate iron/blade part is separated from and may be connected to the mounting elements (Shepley Figure 2, below).
Regarding Claim 25, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach multiple skate configurations. Shepley teaches [that] the skate is an ice hockey skate, a bandy skate, a figure skating skate, a roller-skate, an in-line skate (Paragraph 0001: “The present invention relates, in general, to skates and more particularly to a skate having an interchangeable assembly which includes a use element selected from the group consisting of an ice skate blade, a roller skate assembly, and an in-line roller skate assembly.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Shepley)
Regarding Claim 26, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach a releasable locking system. Shepley teaches a releasable locking system between the shoe/boot part and at least one of the rear and/or forward mounting part(s) (Figures 3, 5, and 6, below; Paragraph 0041: “In operation, the plunger 68 is axially displaceable, relative to the housing 62 between the locking position and a release position.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Shepley)


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown). Regarding Claim 23, Brown teaches the resilient part(s) is/are adapted to be compressed at loads within the interval 30-110 kg (Paragraph 0005: “The appliance is adjustable for allowing for the skater to determine an ideal preload, or tension, based on the individual's weight and the difficulty of the routine.”). Note that while Brown does not explicitly indicate a specific range of skater weights/masses, his use of the term “individual’s weight” would, in most cases, lie within the range specified in Claim 23. (Note that something "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).
	Regarding Claim 24, Brown teaches the resilient part(s) are adapted to be compressed at loads within the intervals 30-50 kg, 50-70 kg, 70-90 kg, 90-110 kg. Note that while Brown does not explicitly indicate a specific range intervals of skater weights/masses, his use of the phrase “determine an ideal preload, or tension, based on the individual's weight” would, in most cases, lie within the range intervals specified in Claim 24. (Note that something "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Faigle (US 2829821 A I). Regarding Claim 27, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part, but .

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Faigle)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Faigle)
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify a skate comprising the shoe/boot part and a skate iron/blade part of Brown to incorporate a securing system comprising a handle, rod, and hooks, as taught by Faigle. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Gould (US 5109581 A I). Regarding Claim 30, Brown teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach rectangular shoe lace openings. Gould teaches a shoe/boot section [that] is equipped with rectangular shoe lace openings (Figures 2(b) and 7, Reference Character 4, below; Paragraph 3: “In a preferred embodiment, the aperture 10 is a single elongate slot as shown in FIG. 2, which enables a band of substantially greater width than a conventional shoelace to be utilized.”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Gould)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Gould)
Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618